Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roxanne Kimarie Eckles appeals the district court’s order denying her 18 U.S.C. § 3582(c)(2) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we deny Eckles’ motion for a transcript at government expense and affirm for the reasons stated by the district court. United States v. Eckles, No. 5:05-er-00009-RLV-DCK-4 (W.D.N.C. June 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.